DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/011,840 filed 09/03/2020 in which claim 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordeiro et al (US 2011/0199966 A1).

Regarding claim 1, Cordeiro teaches an apparatus for wireless communications comprising (Cordeiro: Figs. 1-2;  [0045], synchronization PCP/AP (S-PCP/AP) 105): a network interface configured for wireless communication with one or more personal basic service set (PBSS) control points (PCPs)/access points (APs) serving in 5one BSS PCP/AP cluster (BPAC) basic service set (BSS) (Cordeiro: Figs. 1-2;[0044]-[0048], S-PCP/AP 105 communicates with other PCP/AP in a cluster) and 
Cordeiro: Figs. 1-2; [0044], [0048]-[0049], S-PCP/AP 105 transmits synchronization beacon to other PCP/AP and STAs; see also [0053]-[0054]).  

5Regarding claim 9, Cordeiro teaches an apparatus for wireless communications comprising: a network interface configured for wireless communication with at least one or personal basic service set (PBSS) control points (PCPs)/access points (APs) serving in each of two or more BSS PCP/AP cluster (BPAC) basic service sets (BSSs) (Cordeiro: Figs. 1-2;[0044]-[0048], S-PCP/AP 105 communicates with other PCP/AP in a cluster); and 
a processor coupled to the network interface and configured to: 10transmit synchronization signals to the PCP/APs of the two or more BPAC BSSs to synchronize transmissions between the two or more BPAC BSSs (Cordeiro: Figs. 1-2; [0044], [0048]-[0049], S-PCP/AP 105 transmits synchronization beacon to other PCP/APs; see also [0053]-[0054]).  

25Regarding claim 14, Cordeiro teaches a method for managing wireless communications, the method comprising: 
transmitting synchronization signals to one or more electronic devices (EDs) of one BSS PCP/AP cluster (BPAC) basic service set (BSS) and to one or more personal - 28 - Cordeiro: Figs. 1-2; [0044], [0048]-[0049], S-PCP/AP 105 transmits synchronization beacon to other PCP/AP and STAs; S-PCP/AP 105 communicates with other PCP/AP in a cluster; see also [0053]-[0054]).  

10Regarding claims 2, 10 and 15, Cordeiro teaches wherein the synchronization signals are transmitted via a synchronization layer at least partially implemented by the apparatus in a media access control (MAC) layer, and wherein synchronization signals within the one BPAC BSS are transmitted via the synchronization layer (Cordeiro: Fig. 1; [0015]-[0016], transmission of beacon for synchronization, beacon frame has a header in a MAC layer frame comprising beacon interval/synchronization layer).  

Regarding claim 3, Cordeiro teaches wherein the one BPAC BSS includes a coordinator PCP/AP 15and at least one member PCP/AP, the coordinator PCP/AP further coordinating communications among PCP/APs within the one BPAC BSS (Cordeiro: Fig. 1; [0044],[0048] S-PCP/AP as a controller NCC/coordinator; see also [0028]).
 
Regarding claim 4, Cordeiro teaches wherein the network interface is configured for wireless communication with at least one PCP/AP in each of two or more BPAC BSSs, and wherein the processor is configured to transmit synchronization signals to the 20respective PCP/APs of the two or more BPAC BSSs to synchronize transmissions between the two or more BPAC BSSs  (Cordeiro: Figs. 1-2; [0044], [0048]-[0049], S-PCP/AP 105 transmits synchronization beacon to other PCP/AP and STAs; S-PCP/AP 105 communicates with other PCP/AP in a cluster; see also [0053]-[0054]).  

Regarding claims 5 and 11, Cordeiro teaches wherein the apparatus is an inter BPAC BSS PCP/AP that operates within each of the two or more BPAC BSSs (Cordeiro: Fig. 1; [0044],[0048] S-PCP/AP as a controller NCC/coordinator that provide inter-network communication and synchronization).  

Regarding claim 16, Cordeiro teaches transmitting synchronization signals to respective PCP/APs of two or more BPAC BSSs to synchronize transmissions between the two or more BPAC BSSs (Cordeiro: Figs. 1-2; [0044], [0048]-[0049], S-PCP/AP 105 transmits synchronization beacon to other PCP/AP and STAs; S-PCP/AP 105 communicates with other PCP/AP in a cluster; see also [0053]-[0054]).  

10Regarding claim 17, Cordeiro teaches wherein the method is performed by an inter BPAC BSS PCP/AP that operates within each of the two or more BPAC BSSs (Cordeiro: Fig. 1; [0044],[0048] S-PCP/AP as a controller NCC/coordinator that provide inter-network communication and synchronization).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 8, 12, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cordeiro et al (US 2011/0199966 A1) in view of Viger et al (US 2021/0204324 A1).

Regarding claims 6, 12 and 18, Cordeiro teaches wherein each BPAC BSS is represented as a respective 25single virtual PCP/AP, and the synchronization layer synchronizes the two or more BPAC BSSs across the PCP/APs (Cordeiro: Fig. 1; [0044],[0048] S-PCP/AP as a controller NCC/coordinator that provide inter-network communication and synchronization).
	Cordeiro does not explicitly disclose virtual PCP/APs and wherein each BPAC BSS is represented as a respective 25single virtual PCP/AP.
	Viger teaches virtual PCP/APs and wherein each BPAC BSS is represented as a respective 25single virtual PCP/AP (Viger: [0036]-[0040], [0075]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Cordeiro by having virtual PCP/APs and wherein each BPAC BSS is represented as a respective 25single virtual PCP/AP as disclosed by Viger to provide improved access to random resource units by a plurality of BSSS (Viger: Abstract, [0045]-[0046]).

Regarding claims 8, 13 and 20, Cordeiro in view of Viger teaches wherein there are two or more PCP/APs serving within the one BPAC BSS, and wherein the processor is further configured to implement a single virtual PCP/AP, the single virtual PCP/AP providing a representation of all PCP/APs in the one BPAC BSS as the single virtual PCP/AP (Viger: [0036]-[0040], [0075]).  

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cordeiro et al (US 2011/0199966 A1) in view of Wang et al (US 2018/0206139 A1).

Regarding claims 7 and 19, Cordeiro does not explicitly disclose wherein the processor is configured to relay communications between the two or more BPAC BSSs. 
	Wang teaches wherein the processor is configured to relay communications between the two or more BPAC BSSs (Wang: Figs. 1 and 8; [0117]-[0118]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Cordeiro wherein the processor is configured to relay communications between the two or more BPAC BSSs as disclosed by Viger to provide directional band relay enhancements (Wang: Abstract; [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478